Citation Nr: 1507202	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  11-26 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for bilateral tinnitus.  

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  

He appealed to the Board of Veterans' Appeals (Board/BVA) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted his claims of entitlement to service connection for bilateral hearing loss and tinnitus and assigned initial 0 and 10 percent ratings, respectively, retroactively effective from November 20, 1990 and September 1, 2009.  In a May 2013 rating decision since issued during the pendency of this appeal, however, the RO assigned an earlier effective date of November 20, 1990, also for the Veteran's service-connected bilateral tinnitus.  He wants higher initial ratings for these disabilities.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In support of his claims, the Veteran testified at a December 2014 videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.  

In his December 2014 hearing testimony, the Veteran additionally maintained that he had retired "early" from his job because of his service-connected bilateral hearing loss and bilateral tinnitus.  See the December 2014 Board hearing transcript.  He added that his hearing loss was one of the key reasons, although he admittedly also had acquired enough points (time worked) to make him eligible for retirement.  In several precedent cases, the U.S. Court of Appeals for Veterans Claims (Court/CAVC) held that an allegation tantamount to this raises a derivative claim of entitlement to a TDIU.  A claim for a TDIU is part and parcel of an increased-rating claim, so not a separate claim, when this derivative claim is either expressly alleged or otherwise raised by the record.  See, e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009).  Because the Veteran tacitly raised this derivative TDIU claim in conjunction with his increased-rating claims for his bilateral hearing loss and bilateral tinnitus, the Board is additionally assuming jurisdiction over this derivative TDIU claim.  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS), so is paperless.

The claims for a higher initial rating for the bilateral hearing loss and a TDIU require further development before being decided on appeal, so the Board is remanding these claims to the Agency of Original Jurisdiction (AOJ).  Whereas the Board, instead, is going ahead and deciding the claim for a higher initial rating for the bilateral tinnitus.  


FINDING OF FACT

The Veteran has a 10 percent rating for his bilateral tinnitus, which is the maximum possible schedular rating for this disability.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 percent for the bilateral tinnitus, and inasmuch as the Veteran already has the highest possible schedular rating for this disability, and has not shown an exceptional or unusual disability picture owing to it to in turn warrant extra-schedular consideration, he has failed to state a claim upon which relief may be granted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code (DC) 6260 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2014).  

There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  For example, it has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).  And this is indeed the situation with this particular claim for a higher rating for the bilateral tinnitus since it, too, turns entirely on statutory interpretation.  See Smith, 14 Vet. App. at 231-232.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of the appeal of this claim, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  As such, no further action is required pursuant to the VCAA because no amount of notice or assistance to the Veteran concerning this claim would be of any benefit to him since the claim ultimately would have to be denied, regardless.  

II.  The Merits of this Increased-Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the 

criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  All reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a "staged" rating are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  VA adjudicators must consider whether to assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others.  The Court since has extended this practice even to established ratings, so not just initial ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

During his December 2014 videoconference hearing before the Board, the Veteran testified that he has constant ringing in his ears, in other words constant tinnitus.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  It is often subjective in nature; indeed, because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report the observable manifestations of this disease like this ringing, buzzing, roaring, or clicking sound mentioned.  He is competent to provide evidence regarding tinnitus, as it is a condition readily apparent through the senses.  See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is subjective and the kind of condition lay testimony is competent to describe); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a Veteran is competent to report symptoms that require only personal knowledge, not medical expertise, as they come to him through his senses).

He admitted to being accustomed to this ringing, but also indicated it is continuous, so never stops.  He therefore believes he is entitled to a higher rating for this disability.  See the Board hearing transcript.  

He already has the highest possible schedular rating for this disability, however, that being 10 percent, under 38 C.F.R. § 4.87, DC 6260, and retroactively effective from the earliest possible date of November 20, 1990.  Under DC 6260, a maximum schedular rating of 10 percent is to be assigned for recurrent tinnitus.  Note (2) following this DC states:  "assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head."

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has affirmed VA's long-standing interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus, regardless of whether it is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (addressing previous versions of DC 6260).  Consequently, this claim for a higher schedular rating for this disability must be denied as a matter of law

In evaluating his claim for a higher rating for this disability, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors rendering application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  


Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  

As concerning the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for this service-connected disability is inadequate.  That is to say, the record does not demonstrate the Veteran's tinnitus is manifested by symptoms falling so far outside the purview of the Rating Schedule to render it inadequate to compensate him for his true level of impairment.  The mere fact that he experiences symptoms intrinsic to this condition is contemplated by his 10 percent rating for this disability, again, regardless of whether it is his perception in just one ear versus both (i.e., unilaterally or bilaterally) or even elsewhere in his head.  In addition, he does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show he has required frequent hospitalizations for his tinnitus; instead, all evaluation and treatment for this disability has been on an outpatient basis, not as an inpatient, certainly not frequent inpatient.  And there equally is no evidence in the record indicating his tinnitus would cause any impairment with his employment (when employed) over and above that which is already contemplated in the schedular rating assigned.  See 38 C.F.R. §§ 4.1, 4.15.  Therefore, an extra-schedular rating is unwarranted.  

In sum, the preponderance of the evidence is against this claim for an initial rating higher than 10 percent for the bilateral tinnitus, so this claim must be denied.  See 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.  


ORDER

The claim of entitlement to an initial rating higher than 10 percent for the bilateral tinnitus is denied.  


REMAND

As concerning the additional claim for a higher (compensable) initial rating for the service-connected bilateral hearing loss, the Veteran was provided a Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ) in December 2012.  According to this report, the examiner was unable to test the Veteran's puretone thresholds.  The examiner explained that the Veteran's puretone average and speech reception threshold were not in good agreement, even after retesting and reinstruction.  The examiner thus considered the test invalid and resultantly recommended retesting at a later date.  But after preliminarily reviewing the Veteran's electronic file, this re-evaluation has not since been performed.  Consequently, the Board is directing this reassessment of the severity of the Veteran's hearing loss to assist in determining whether a higher rating is warranted for this service-connected disability.

With regards to the derivative claim of entitlement to a TDIU, as already mentioned the Veteran testified during his December 2014 hearing that he had retired from his job "early" because of the severity of his service-connected bilateral hearing loss and bilateral tinnitus.  See the Board hearing transcript.  In particular, he said the hearing loss was one of the key reasons, although he admittedly also had acquired enough points (time worked) to make him eligible for retirement.  So he nevertheless has raised this derivative TDIU claim since he already had claims 

on appeal for higher ratings for these service-connected disabilities  See again Rice v. Shinseki, 22 Vet. App. 447 (2011).  A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  The Court has held that a request for a TDIU "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability."  Rice, 22 Vet. App. at 453.  See also Hurd v. West, 13 Vet. App. 449 (2000) (indicating that a TDIU claim is also a claim for increased compensation and, therefore, the effective date rules for increased-compensation claims apply to a TDIU claim); Mayhue v. Shinseki, 24 Vet. App. 273 (2011) (determining the Board had failed to apply 38 C.F.R § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his posttraumatic stress disorder (PTSD)).  Entitlement to a TDIU is raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased-rating claim only when the Roberson requirements are met).  But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the AOJ must adjudicate this issue of derivative entitlement to a TDIU in the first instance to avoid prejudicing the Veteran.  See, e.g., Bernard v. Brown, Vet. App. 384 (1993).

Having said that, in a claim for a TDIU the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2014), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2014)."  It is currently the Veteran Benefits Administration's (VBA's) policy that:

If the facts of the case require VA to examine the Veteran [as part of his or her TDIU claim], do not ask the examiner to opine as to whether or not the Veteran is unemployable due to his or her service-connected disabilities.  The responsibility for this decision rests solely with the rating activity.  VA should request that the examiner comment instead on the functional impairment caused solely by the service-connected disabilities.  

VBA Fast Letter 13-13 (Jun. 17, 2013) (citations omitted) (emphasis added).  While Fast Letters are not binding on the Board, the information contained therein is consistent with case law, as discussed above.  Floore, 26 Vet. App. at 381.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Send the Veteran VCAA notice as concerning the additional issue of his alleged derivative entitlement to a TDIU.

2.  As well, schedule another VA audiological examination to reassess the severity of the Veteran's hearing loss.  The electronic file and a copy of this decision and remand must be made available to the examiner for his/her review.  The AOJ must also ensure the examiner is provided the latest DBQ relevant to this claim.  All necessary tests should be performed, including puretone threshold and word recognition using the Maryland CNC word list.  If the examiner cannot complete audiological testing or speech recognition testing for any reason, a detailed explanation for why this testing cannot be completed must be provided.  

Have this examiner additionally determine the impact, either individually or in combination, of the Veteran's service-connected disabilities on his employability owing to their functional impairment.  To this end, the examiner is asked to assess the severity of the Veteran's service-connected disabilities (those being bilateral hearing loss and bilateral tinnitus) and their effect on his ability to obtain and maintain substantially gainful employment versus what would be considered marginal employment in comparison, given his level of education, prior work experience and training, but not taking into account his age or any disabilities that are not service connected.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.

If it is determined the Veteran is indeed incapable of obtaining or retaining substantially gainful employment because of the severity of these service-connected disabilities, then the examiner is additionally asked to indicate the approximate date of onset of this total occupational impairment.  In doing so, the examiner is asked to reconcile any opinion with all evidence of record.  

It is imperative the examiner discuss the rationale of the opinions responding to these questions, whether favorable or unfavorable to the claims, if necessary citing to specific evidence in the file supporting conclusions.  

The Veteran must be notified of the date, time and place of the examination and advised that failure to report for this scheduled examination will result in the denial of his TDIU claim, see 38 C.F.R. § 3.655 (2014), and at best consideration of his remaining initial-rating claim for his hearing loss on the evidence already of record.  See Turk v. Peake, 21 Vet. App. 565 (2008) (In an 
initial-rating claim, when the Veteran fails to report for an examination, the claim shall be rated on the evidence of record rather than summarily denied because an initial-rating claim is an original compensation claim under 38 C.F.R. § 3.655(b)).

A copy of the notice letter must be associated with the electronic file, and a courtesy copy sent to the representative.  

3.  Then readjudicate the claim for a higher initial rating for the service-connected bilateral hearing loss, in light of this and all other additional evidence.  Also adjudicate the derivative TDIU claim that was raised during the videoconference hearing before the Board.  If these claims are not granted to the Veteran's satisfaction, send him a supplemental SOC (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


